ADMINISTRATIVE SERVICES & PERSONNEL REIMBURSEMENT AGREEMENT This Administrative Services and Personnel Reimbursement Agreement (“Agreement”), dated as of this 1st day of January, 2013, is between Brazil Minerals, Inc. (“Client”), a Nevada corporation, and Brazil Mining, Inc. (“Provider”), a Delaware corporation. RECITAL Client desires to retain Provider to perform certain personnel, supply and administrative services on the terms and conditions set forth in this Agreement and Provider desires to perform such services on such terms and conditions. NOW, THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties do hereby agree as follows: 1.
